Fowler v Sylvester (2017 NY Slip Op 06774)





Fowler v Sylvester


2017 NY Slip Op 06774


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


1005 CA 17-00385

[*1]FRANK E. FOWLER, JR., DOING BUSINESS AS SONSHINE CLEANING SERVICES, PLAINTIFF-RESPONDENT-APPELLANT,
vFRANK SYLVESTER, INDIVIDUALLY AND IN OFFICIAL CAPACITY AS BUILDING MANAGER FOR: SUMMIT REALTY MANAGEMENT, LLC, CHUCK PATTISON, INDIVIDUALLY AND IN OFFICIAL CAPACITY AS CHIEF EXECUTIVE OFFICER FOR: DERMATOLOGY & ASSOCIATES OF CENTRAL NEW YORK, PLLC, AND SUMMIT REALTY MANAGEMENT, LLC, DEFENDANTS-APPELLANTS-RESPONDENTS.


BARCLAY DAMON, LLP, SYRACUSE (MATTHEW J. LARKIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS FRANK SYLVESTER, INDIVIDUALLY AND IN OFFICIAL CAPACITY AS BUILDING MANAGER FOR: SUMMIT REALTY MANAGEMENT, LLC AND SUMMIT REALTY MANAGEMENT, LLC.
UNDERBERG & KESSLER, LLP, BUFFALO (EDWARD P. YANKELUNAS OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT CHUCK PATTISON, INDIVIDUALLY AND IN OFFICIAL CAPACITY AS CHIEF EXECUTIVE OFFICER FOR: DERMATOLOGY & ASSOCIATES OF CENTRAL NEW YORK, PLLC. 
LUIBRAND LAW FIRM, PLLC, LATHAM (KEVIN A. LUIBRAND OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeals and cross appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), dated August 29, 2016. The order, among other things, granted the motions of defendants for leave to reargue and/or renew their motions for summary judgment and, upon reargument, denied in part the motions of defendants for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 24, and May 5 and 9, 2017,
It is hereby ORDERED that said appeals and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court